Citation Nr: 0409060	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-09 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
fracture of the right great toe.

2.  Entitlement to service connection for headaches, claimed 
as a manifestation of a chronic undiagnosed illness resulting 
from service in the Persian Gulf War.

3.  Entitlement to service connection for fatigue, claimed as 
a manifestation of a chronic undiagnosed illness resulting 
from service in the Persian Gulf War.

4.  Entitlement to service connection for memory loss, 
claimed as a manifestation of a chronic undiagnosed illness 
resulting from service in the Persian Gulf War.

5.  Entitlement to service connection for joint and/or muscle 
pain, claimed as a manifestation of a chronic undiagnosed 
illness resulting from service in the Persian Gulf War.

6.  Entitlement to service connection for leg cramps, claimed 
as a manifestation of a chronic undiagnosed illness resulting 
from service in the Persian Gulf War.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to April 
1979 and from October 1979 to January 1997.

These matters come to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to the benefits sought on appeal.  The 
veteran perfected an appeal of that decision.

The Board notes that in a July 1998 rating decision the RO 
denied entitlement to service connection for headaches, 
fatigue, a fracture of the right great toe, memory loss, 
joint and/or muscle pain, and leg cramps.  The RO denied 
service connection for the majority of those impairments on 
the basis that the claims for service connection were not 
well grounded.  Ordinarily, if a claim for service connection 
has been previously denied and that decision became final, 
the veteran must submit new and material evidence in order 
for the Board to have the authority to reconsider the claim 
for service connection.  See 38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (hereinafter, the 
"VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  Among 
other things, this law eliminated the concept of a well-
grounded claim.  The new law also mandated that all claims 
for benefits denied or dismissed as not well grounded under 
the laws administered by VA, and which became final during 
the period beginning on July 14, 1999, and ending on the date 
of the enactment of the VCAA shall be re-adjudicated, if a 
request for re-adjudication is filed by the claimant or the 
Secretary not later than two years after the date of the 
enactment of the VCAA.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (b), 114 Stat. 2096 
(2000).  

The veteran was notified of the July 1998 decision on July 
25, 1998, and that decision became final one year later, 
which occurred after July 14, 1999.  His claim, therefore, 
falls within the time frame for the re-adjudication of claims 
that had been denied as not well grounded.  In a March 2001 
statement he again claimed entitlement to service connection 
for headaches, fatigue, a fracture of the right great toe, 
memory loss, joint and/or muscle pain, and leg cramps.  The 
RO interpreted the March 2001 statement as a request by the 
veteran for re-adjudication of his prior claim for service 
connection.  Although the July 1998 rating decision does not 
make clear that service connection was denied for all of the 
claimed disabilities on the basis that the claims were not 
well grounded, thereby entitling the veteran to re-
adjudication of all the issues, the Board will weigh any 
interpretive doubt in the veteran's favor and finds that he 
is entitled to re-adjudication of all the issues.

The issues of entitlement to service connection for 
headaches, fatigue, memory loss, joint and/or muscle pain, 
and leg cramps will be addressed in the remand portion of 
this decision.  These issues are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and obtained all relevant evidence 
identified by the veteran in order to assist him in 
substantiating his claim for VA compensation benefits.

2.  The preponderance of the competent and probative evidence 
of record shows that the veteran did not incur a fracture of 
the right great toe while in service, and that he does not 
have any residuals of the claimed fracture.


CONCLUSION OF LAW

The residuals of a fracture of the right great toe were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he broke his right great toe in 
1979, and that he currently has pain in the toe due to the 
fracture.

Development of the Claim

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  



Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in June and October 2001 by 
informing him of the provisions of the VCAA and the specific 
evidence required to substantiate his claim for service 
connection.  The RO also informed him of the information and 
evidence that he was required to submit, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claim, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
The RO also instructed him to submit any evidence in his 
possession that was relevant to his claim.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform him of the evidence needed to 
substantiate his claim.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the veteran's service medical records, 
and the VA treatment records he identified.  The veteran has 
not, however, been provided a VA medical examination in 
conjunction with his March 2001 claim for service connection 
for the residuals of a fracture of the right great toe.

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), in a claim 
for compensation benefits the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  The United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") has interpreted this statute as requiring VA to 
provide a medical examination or obtain a medical opinion in 
any compensation claim in which the veteran provides medical 
evidence of a current disability, lay evidence of an in-
service disease or injury, and lay evidence of continuing 
symptomatology since service.  Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  The Court implied that an examination 
in this situation is necessary, regardless of the 
contradictory evidence of record regarding an in-service 
disease or injury or any finding regarding the credibility or 
probative value of the veteran's statements.

The regulation implementing this provision of the statute is 
located at 38 C.F.R. § 3.159(c)(4)(i) (2003).  That section 
provides that a medical examination or medical opinion is 
necessary if the information and evidence of record do not 
contain sufficient competent medical evidence to decide the 
claim, but:

(A) Contains competent lay or medical 
evidence of a currently diagnosed 
disability or persistent or recurring 
symptoms of a disability; 

(B) Establishes that the veteran suffered 
an event, injury, or disease in service; 
and 

(C) Indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service or with another service-connected 
disability.

38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2003).

The United States Court of Appeal for the Federal Circuit 
(hereinafter, the "Federal Circuit") reviewed this 
subsection of the regulation in Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  The Federal Circuit noted that the 
regulation, unlike the statute, contained a requirement that 
the claimant establish that he or she has suffered an event, 
injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  The Federal Circuit found that the 
regulation properly filled a gap left in the statute.  The 
Federal Circuit referenced a preceding section of the 
statute, 38 U.S.C.A. § 5103A(a)(2), which indicates that VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Federal Circuit found that, 
if the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion could substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1334.  

In the instant appeal the veteran claims to have fractured 
the right great toe during service.  His service medical 
records, however, do not show that he incurred such a 
fracture, and a VA examination in May 1997, including X-rays, 
failed to reveal any objective evidence of the right great 
toe having been fractured.  For these reasons the Board finds 
that a medical examination or opinion is not necessary to 
decide the claim, in that any such opinion could not 
establish the existence of the claimed in-service injury.  
See also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the 
Board is not required to accept a medical opinion that is 
based on the veteran's recitation of medical history).

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

As previously stated, the veteran's service medical records 
do not document a fracture of the right great toe having 
occurred at any time.  In conjunction with his October 1996 
separation examination he reported having broken his right 
toe, but no evidence of a fracture having occurred was 
documented based on the physical examination.

In his February 1997 claim for compensation benefits the 
veteran reported having fractured the big toe on his right 
foot in 1979.  During a May 1997 medical examination he 
stated that he broke the toe by dropping something heavy on 
it in 1987.  He also stated that the toe gave him problems 
"from time to time."  Examination of the feet revealed 
bilateral hallux valgus and bilateral pes planus, for which 
service connection was granted in July 1998.  An X-ray study 
showed the hallux valgus deformity, but no evidence of a toe 
fracture.  Although the examiner provided a diagnosis of a 
fracture of the right great toe, that diagnosis was 
apparently based on the veteran's report of having incurred 
such a fracture, in that the examiner did not document any 
clinical or diagnostic findings of a fracture.  Because that 
assessment was based on the veteran's reported history, and 
not his documented history, it is not probative of the 
veteran currently having any residuals of an in-service 
fracture of the right great toe, or that such a fracture 
occurred.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
("evidence that is simply information recorded by a medical 
examiner, unenhanced by any medical comment by that examiner, 
does not constitute competent medical evidence").

VA treatment records dated from July 1997 to November 2002 
make no reference to any complaints or clinical findings 
attributed to a fracture of the right great toe, although the 
veteran did receive treatment for pes planus and the 
bilateral hallux valgus.  A VA medical examination in 
November 2002 revealed degenerative joint disease in the 
first metatarsophalangeal joints of both feet, and that 
disability was incorporated into the definition of the 
service-connected foot disability in March 2003.

The only evidence of record indicating that the veteran 
suffered a fracture of the right great toe consists of his 
own statements.  As a lay person the veteran is competent to 
provide evidence of observable symptoms.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  He is not, however, competent to 
provide evidence of a medical diagnosis, including a 
fracture, or to relate a disorder to a given cause.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  His 
statements are not, therefore, probative of having incurred a 
right great toe fracture in service, or having any current 
residuals of a toe fracture.  See Grover v. West, 12 Vet. 
App. 109 (1999) (a fracture is not subject to lay 
observation).

In summary, there is no probative evidence of record showing 
that the veteran fractured his right great toe during 
service, or that he currently has any residuals of the 
claimed fracture.  For these reasons the Board finds that the 
criteria for a grant of service connection are not met, and 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for the residuals of a 
fracture of the right great toe.


ORDER

The claim of entitlement to service connection for the 
residuals of a fracture of the right great toe is denied.


REMAND

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 
10 percent or more prior to December 31, 2006.  Compensation 
is payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability 
existing for six months or more, or a disability that 
exhibits intermittent episodes of improvement and worsening 
over a six-month period.  Compensation is not payable under 
these provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2003).

The veteran claims to suffer from headaches, fatigue, memory 
loss, joint and/or muscle pain, and leg cramps as 
manifestations of undiagnosed illnesses resulting from his 
service in the Persian Gulf War.  His discharge certificate 
shows that he served in the Southwest Asia theater of 
operations during the Persian Gulf War, which is sufficient 
to establish the incurrence of an in-service injury.  He has 
not, however, been provided a VA medical examination in order 
to document any objective indications of chronic disability 
related to the claimed disorders.

In addition, the veteran's service medical records show that 
in April 1976 and November 1994 his complaint of a headache 
was attributed to a viral syndrome.  In August 1976 his 
complaints were assessed as tension headaches.

He underwent a neuropsychiatric evaluation in January 1996 
due to his reported occasional, intermittent difficulty with 
memory and intermittent fatigue since returning from the 
Persian Gulf War.  The mental status examination was normal, 
there was no evidence of cognitive problems, and his concerns 
were attributed to a change in life (upcoming military 
retirement).

In April 1979 he reported having fallen one year previously, 
while playing basketball, and injuring the right hip.  He 
continued to have intermittent pain in the hip, which was 
diagnosed as a probable chronically bruised muscle.  He again 
complained of pain in the right hip in February 1980, but 
physical examination revealed no abnormality and no diagnosis 
was made.  In April 1982 he reported having had occasional 
pain in both hips and both knees for two years.  His 
complaints were then assessed as questionable arthritis, and 
diagnostic testing was ordered.  In June 1982 the testing was 
documented as negative, and the veteran then complained of 
pain in the right hip.  During a July 1983 periodic 
examination he reported having had bilateral hip and thigh 
pain, of questionable etiology.  He reported having pain in 
the left hip in June 1994 that radiated down the left leg, 
and the treating physician noted that he had a history of 
sciatica.  

The veteran underwent a VA Persian Gulf War Registry 
examination in May 1997, during which he complained of a 
tingling sensation down the left leg; recently occurring 
night-time leg cramps; having injured his head in a motor 
vehicle accident in 1991, with resulting headaches; and 
fatigue of two years in duration.  He denied that any of his 
symptoms had caused him to miss work while he was in service.  
Examination revealed crepitus in the knees, but no other 
relevant abnormalities.  

In conjunction with a VA psychiatric examination in May 1997 
he stated that he had noticed lapses in memory over the 
previous year.  The mental status examination showed his 
memory to be good, and no psychiatric disorder was found.

VA treatment records beginning in April 2001 indicate that 
the records of the VA medical center (MC) documented 
degenerative joint disease in the knees in June 1997.  The 
veteran continued to receive medication for knee pain.  The 
RO obtained his treatment records beginning in July 1997, but 
any records created in June 1997 have not been associated 
with the claims file.

The Board notes that service connection has been established 
for the residuals of a back injury with arthritis and disc 
disease of the thoracic and lumbosacral spine, and flat feet 
with hallux valgus and degenerative joint disease of the 
first metatarsophalangeal joints, bilateral.  It is not clear 
from the available evidence to what extent the veteran's 
complaints of musculoskeletal pain are due to the service-
connected back or foot disorders, or to some other cause.

Accordingly, these issues are remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any of the 
claimed disabilities since his separation 
from service.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  Specifically, the RO should obtain 
the veteran's treatment records from the 
VAMC in Durham, North Carolina, prior to 
July 1997.  If the RO is not able to 
obtain the identified records, the claims 
file should be documented to that effect 
and the veteran so notified.

3.  The RO should afford the veteran a VA 
neurological examination in order to 
determine whether he currently suffers 
from a chronic disorder manifested by 
headaches or memory loss.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

The examiner should determine whether the 
veteran currently suffers from a chronic 
disorder manifested by headaches or 
memory loss.  If so, the examiner should 
document any objective indications of 
chronic disability related to either 
disorder.  The examiner should also 
provide an opinion on whether any 
currently diagnosed headache disorder is 
etiologically related to the headaches 
documented during service, or otherwise 
had its onset during service.  The 
examiner should also provide an opinion 
on whether any current headache disorder 
or memory loss constitutes an undiagnosed 
illness resulting from service in the 
Persian Gulf War, or whether any 
currently diagnosed headache disorder or 
memory loss is otherwise related to the 
veteran's service in the Persian Gulf 
War.

4.  The RO should also afford the veteran 
a VA medical examination in order to 
determine whether he currently suffers 
from a chronic disorder manifested by 
fatigue, joint and/or muscle pain, or leg 
cramps.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

The examiner should determine whether the 
veteran currently suffers from a chronic 
disorder manifested by fatigue, joint 
and/or muscle pain, or leg cramps.  If 
so, the examiner should document any 
objective indications of chronic 
disability related to any such disorder.  
The examiner should also provide an 
opinion on whether any currently 
diagnosed disorder manifested by joint 
and/or muscle pain is etiologically 
related to the lower extremity complaints 
documented during service, or otherwise 
had its onset during service.  If any 
complaints pertaining to the lower 
extremities are caused by the service-
connected low back disorder or bilateral 
pes planus, the examiner should so state.

The examiner should also provide an 
opinion on whether any current disorder 
manifested by fatigue, joint and/or 
muscle pain, or leg cramps constitutes an 
undiagnosed illness resulting from 
service in the Persian Gulf War, or 
whether any current disorder manifested 
by fatigue, joint and/or muscle pain, or 
leg cramps is otherwise related to the 
veteran's service in the Persian Gulf 
War.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the remaining issues 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



